UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1985


LORENZO RICHARDSON,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00257-BO)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Richardson, Appellant Pro        Se.    Mark   J. Goldenberg,
SOCIAL   SECURITY  ADMINISTRATION,       Baltimore,    Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lorenzo Richardson appeals the district court’s order

denying      his    request       for   mandamus        relief     and      affirming     the

Commissioner’s denial of disability insurance benefits.                            We must

uphold     the      decision      to    deny       benefits   if      the    decision      is

supported      by     substantial       evidence        and   the     correct      law    was

applied.       See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart,

434   F.3d     650,      653   (4th     Cir.    2005)    (per    curiam).          We    have

reviewed the record and find no reversible error.                            Accordingly,

we    affirm       for   the    reasons        stated    by     the    district      court.

Richardson v. Soc. Sec. Admin., No. 5:11–cv–00257–BO (E.D.N.C.

July 26, 2012).            We dispense with oral argument because the

facts    and     legal    contentions      are       adequately       presented     in    the

materials      before      this    court       and   argument      would     not   aid    the

decisional process.

                                                                                   AFFIRMED




                                               2